Detailed Action
Summary
1. This office action is in response to the application filed on May 06, 2021. 
2. Claims 1-15 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 05/06/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 1-4,6-10 and 13 are objected to because of the following informalities: 
Claims 1-2, 8 recite “a predetermined level” in line 13,3,3 respectively should be  “the a predetermined level”.
Claims 2,6, 8 recite “an electrical line” in line 3, 10, 2 respectively should be “ the electrical line”.
Claims 3-4, 7, 9, 13 recite “electric leakage” in line 4,9,3, 5-6, 6 respectively should be “the electric leakage”.
Claim 4 recite “a zero-phase current” in line 4 should be  “the zero-phase current”.
Claim 10 recite “two electrical lines” in line 3 should be “the two electrical lines”.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 6-7, 10,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaski “JP2005184945” in view of KIM “KR200436076” 
In re to claim 1, Nagaski  discloses an earth leakage breaker (Fig.1-3 shows is a load-connected type distribution Line) formed between three-phase electrical lines (lines of 5R, 5S, 5T and N) and a single-phase load (plurality of loads in FIG. 1, for example, the lamp L1…Ln. In the load connection type distribution line 5 configured in this way, for example, if a ground fault occurs on the downstream side of the fourth lamp L4, a ground fault current flows to the ground from the ground fault point, and the load connection is connected from the power supply unit, see parag.0011) connected to two electrical lines of the three-phase electrical lines (the lamp L1 is branched and connected between the high voltage line 5R and the neutral line 5N, L2 is connected between 5N and 5R, L3 is connected between 5N and 5T….etc.), the earth leakage breaker comprising: a zero-phase current detection unit (a ground fault section evaluation device 8 ) for detecting a zero-phase current generated in a zero current transformer (zero-phase current transformer 3b) formed in the three-phase electrical lines ((lines of 5R, 5S, 5T and N); a voltage detection unit for detecting a voltage from each of the two electrical lines; 
a trip unit (ground fault disconnector 3c) for tripping contact points between the two electrical lines (ground fault disconnector 3c is between the phase/voltage lines ) and the single-phase load when a trip signal is inputted (load lines lamp L1…Ln); and 
a control unit which, when the zero-phase current is detected by the zero-phase current detection unit (a ground fault section evaluation device 8 ), detects an electrical line (lines of 5R, 5S, 5T and N)  , in which the voltage has dropped by a predetermined level or more (a predetermined inspection voltage is applied to each line, and a current value to be energized is detected, see parag.0012 and claim 1), from the two electrical lines based on the voltage detection result of the voltage detection unit , and which generates the trip signal and outputs the trip signal to the trip unit when the electrical line in which the voltage has dropped by a predetermined level or more exists (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that applies a predetermined voltage is to determine a voltage has dropped by predetermined level and the trip signal is configured to keep the contactor open and shut off). 
Nagaski discloses a zero-phase current detection unit  for detecting a zero phase current generated in a zero current transformer formed in the three phase electric lines but fails to teach having a voltage detection unit for detecting a voltage from each of the two electrical lines and a control unit.
However, KIM teaches an insulting monitoring system (Figs.7-9) having a voltage detection unit for detecting a voltage from each of the two electrical lines (Fig.8 shows the voltage detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see under Fig. 8 parag.) under Fig. 8 description) and a control unit (insulation monitoring device 20) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract .
 In re to claim 2, Nagaski  discloses, wherein the control unit is configured to, based on whether the detected zero-phase current (zero-phase current transformer 3b) is greater than or equal to a predetermined set value (predetermined inspection voltage is applied to each line, and a current value to be  energized is detected, detect an electrical line in which voltage has dropped by a predetermined level or more according to the voltage detection result and generate the trip signal based on the electrical line detection result to output the trip signal (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that applies a predetermined voltage is to determine a voltage has dropped by predetermined level and the trip signal is configured to keep the contactor open and shut off). 
Nagaski discloses a zero-phase current detection unit  for detecting a zero phase current generated in a zero current transformer formed in the three phase electric lines but fails to teach having a voltage detection unit.
However, KIM teaches an insulting monitoring system (Figs.7-9) having a voltage detection unit for detecting a voltage from each of the two electrical lines (Fig.8 shows the voltage detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see parag.) and a control unit (insulation monitoring device 20) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract
In re to claim 6, Nagaski a method for controlling an earth leakage breaker discloses (Fig.1-13 shows is a load-connected type distribution Line) formed between three- phase electrical lines (lines of 5R, 5S, 5T and N) and a single-phase load (plurality of loads in FIG. 1, for example, the lamp L1…Ln. In the load connection type distribution line 5 configured in this way, for example, if a ground fault occurs on the downstream side of the fourth lamp L4, a ground fault current flows to the ground from the ground fault point, and the load connection is connected from the power supply unit, see parag.0011) connected to two electrical lines of the three-phase electrical lines(lines of 5R, 5S, 5T and N), 
the method comprising: a first step of detecting a zero-phase current (a ground fault section evaluation device 8 ) generated in a zero current transformer (zero-phase current transformer 3b) formed in the three-phase electrical lines (lines of 5R, 5S, 5T and N);
 a second step of detecting whether electric leakage or ground fault has occurred according to whether the detected zero-phase current is greater than or equal to a predetermined set value (a predetermined inspection voltage is applied to each line, and a current value to be energized is detected, see parag.0012 and claim 1)
a fourth step of detecting whether there is an electrical line in which voltage has dropped by predetermined level or more based on a result of the voltage detection in the third step (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that applies a predetermined voltage is to determine a voltage has dropped by predetermined level). 
and a fifth step of tripping contact points between the two electrical lines and the single-phase load based on a result of the detection in the fourth step (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. Examiner noted that the trip signal is configured to keep the contactor open and shut off).
Nagaski discloses first, second, fourth and fifth step but fails to teach having a third step of detecting voltages of each of the two electrical lines
However, KIM teaches an insulting monitoring system (Figs.7-9) having detecting voltages of each of the two electrical lines  (Fig.8 shows the voltage detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see parag. under Fig. 8 description) a) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract .
In re to claim 7, Nagaski (Figs. 1-3), wherein the second step further comprises: a second-1 step of tripping the contact points between the two electrical lines and the single-phase load when electric leakage is detected in the second step ((applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. Examiner noted that the trip signal is configured to shut off the contact is equivalent to second -1 step).
In re to claim 10, Nagaski  discloses an earth leakage breaker system (Fig.1-3 shows is a load-connected type distribution Line), comprising: at least one single-phase load supplied with power (plurality of loads in FIG. 1, for example, the lamp L1…Ln. In the load connection type distribution line 5 configured in this way, for example, if a ground fault occurs on the downstream side of the fourth lamp L4, a ground fault current flows to the ground from the ground fault point, and the load connection is connected from the power supply unit, see parag.0011) from two electrical lines among three- phase electrical lines of 5R, 5S, 5T and N);
 at least one trip unit (ground fault disconnector 3c) formed between a single-phase load  (the lamp L1…Ln ) and two electrical lines supplying power to the single-phase load and configured to trip contact points between the single-phase load  (ground fault disconnector 3c is between the phase/voltage lines ) and the two electrical lines supplying power to the single-phase load upon receiving a trip control signal (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. Examiner noted that the trip signal is configured to keep the contactor open and shut off) 
and a system control unit connected to a zero current transformer (zero-phase current transformer 3b)  formed on the three-phase electrical (lines 5R, 5S, 5T and N);and configured to receive a result of detecting voltages of electrical lines connected to each of single-phase loads from the at least one trip unit to thereby transmit the trip control signal to a part of the at least one trip unit based on the received voltage detection result (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that applies a predetermined voltage is to determine a voltage has dropped by predetermined level and the trip signal is configured to keep the contactor open and shut off). 
Nagaski discloses  at least one trip unit formed between the lines and trip contact points 
but fails to teach having a system control unit connected to a zero current transformer and a voltage detection unit.
However, KIM teaches an insulting monitoring system (Figs.7-9) having a system control unit (insulation monitoring device 20) is connected a zero a voltage detection unit for detecting a voltage from each of the two electrical lines (Fig.8 shows insulation monitoring device 20 is connected to  the voltage detecting means 30 and detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see under Fig. 8 description) and a control unit (insulation monitoring device 20) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract .
In re to claim 12, Nagaski  discloses (Fig. 1-3), wherein the system control unit is configured to, when a magnitude of the detected zero-phase current (zero-phase current transformer 3b)  is determined to be greater than or equal to a set value by comparing the magnitude of the detected zero-phase current with the predetermined set value (applies a predetermined voltage to the selected line to pass an inspection current. Examiner noted that predetermined voltage is equivalent to set value)  detect a voltage detection unit which has detected voltage dropped by a predetermined level or more based on voltage detection results received from each of the trip units to thereby transmit a trip control signal to a trip unit corresponding to the detected voltage detection unit (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that applies a predetermined voltage is to determine a voltage has dropped by predetermined level and the trip signal is configured to keep the contactor open and shut off). 
Nagaski discloses detect  zero-phase current but fails to teach having a voltage system control and detect a voltage detection and system control unit.
However, KIM teaches an insulting monitoring system (Figs.7-9) having a voltage detection unit for detecting a voltage from each of the two electrical lines (Fig.8 shows the voltage detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see under Fig. 8 parg.) and a system control unit (insulation monitoring device 20) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract
In re to claim 14, Nagaski  discloses (Fig. 1-3), wherein the system control unit is configured to, when a zero-phase current is detected from the zero current transformer (zero-phase current transformer 3b) , request a voltage detection result from each of the at least one trip unit (ground fault disconnector 3c) and receive the voltage detection result in response to the request (applies a predetermined voltage to the selected line to pass an inspection current. Equipped with a device to keep the contactor open and shut off when a ground fault occurs. The load connection is characterized by applying a predetermined inspection voltage to each line of the three-phase four-wire distribution line by the ground fault section evaluation device in an open circuit state and evaluating the ground fault section based on the detected current value, see claim 1 and parag.0012. Examiner noted that the trip signal is configured to keep the contactor open and shut off based on the request). 
Nagaski discloses detect  zero-phase current but fails to teach having a voltage detection.
However, KIM teaches an insulting monitoring system (Figs.7-9) having a voltage detection unit (Fig.8 shows the voltage detecting means 30 for detecting the voltage component of the wire line 3 includes a voltage detecting part for converting the voltage component detected by the voltage detecting lines 12, 13, and 14 into a constant magnitude, see under Fig. 8 parg.) and a system control unit (insulation monitoring device 20) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified zero-phase current detection unit  Nagaski to include insulation monitoring device 20 comprising a voltage detecting unit 30 as taught by KIM and it is possible to determine not only the leakage current or the insulation resistance value flowing between the grounds of the cable line including the load, but also the information of the worst phase among the three phases (R, S, T) in the three-phase wire path, see abstract
Allowable Subject Matter
9. Claims 3-5,8-9,11,13 and 15 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when the detected zero-phase current is less than a set value, which is a predetermined specific current value, determine whether the detected zero-phase current is caused by electric leakage, and when the zero-phase current is caused by electric leakage, generate the trip signal regardless of the electrical line detection result to output the trip signal ”.
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the fifth step further comprises: a fifth-1 step of delaying tripping for a predetermined time when an electrical line in which voltage has dropped by a predetermined level or more is detected in the fourth step”.
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when a magnitude of the detected zero-phase current is greater than or equal to a predetermined set value, determining that the zero-phase current is caused by ground fault, and when the magnitude of the detected zero-phase current is less than the predetermined set value, determining whether electric leakage has occurred by comparing a predetermined threshold value for determining whether electric leakage has occurred with a voltage value of a voltage signal according to the magnitude of the detected zero-phase current ”.
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the trip unit comprises: a communication unit to perform communication connection with the system control unit; a voltage detection unit to detect voltages of each of two electrical lines supplying power to a single-phase load; and a blocking unit to trip contact points between the single-phase load and the two electrical lines supplying power to the single-phase load, and wherein the communication unit is configured to transmit a voltage detection result of the voltage detection unit to the system control unit, and upon receiving the trip control signal from the system control unit, input the received trip control signal to the blocking unit.”
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when a magnitude of the detected zero-phase current is determined to be less than a set value by comparing the magnitude of the detected zero-phase current with the predetermined set value, determine whether the zero-phase current is generated due to electric leakage based on a threshold value for determining whether electric leakage has occurred, and 7Preliminary Amendment 0313073.01085 when the zero-phase current is determined to be generated due to electric leakage, transmit a trip control signal to all of the at least one trip unit.”
In re to claims 4-5, claims 4-5 depend from claim 3, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839